Name: Commission Regulation (EEC) No 1220/91 of 8 May 1991 amending Regulation (EEC) No 957/91 on the opening of a sale by periodic invitation to tender for sunflower seed held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 116/559 . 5 . 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1220/91 of 8 May 1991 amending Regulation (EEC) No 957/91 on the opening of a sale by periodic invitation to tender for sunflower seed held by the Spanish intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the markets in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 26 (3) thereof, Having regard to Commission Regulation (EEC) No 3418/82 of 20 December 1982 on the procedure for sale of oilseeds held by the intervention agencies (3), as last amended by Regulation (EEC) No 676/89 (4), and in parti ­ cular Article 4 thereof, Whereas Commission Regulation (EEC) No 957/91 (*) opens a sale by periodic invitation to tender for 10 925 tonnes of sunflower seed ; whereas, in view of information recently received, the quantity of sunflower seeds to be sold is 11 613 tonnes ; whereas, in order to facilitate the sale in question, provision should be made for more time ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 957/91 is hereby amended as follows : 1 . In Article 1 , the quantity ' 10 925 tonnes' is replaced by ' 11 613 tonnes'. 2. In Article 2, the date ' 17 May 1991 ' is replaced by '31 May 1991 '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 May 1991 . For the Commission Ray MAC SHARRY, Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 353, 17 . 12. 1990 , p. 23 . (3) OJ No L 360, 21 . 12. 1982, p. 19 . (4) OJ No L 73, 17. 3. 1989, p. 17 . H OJ No L 98 . 19. 4. 1991 . o. 13 .